Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 13, 2017

The Court of Appeals hereby passes the following order:

A17A0576. HOUSTON HOSPITALS, INC. et al. v. BOWEN et al.

A17A0778. HOUSTON HOSPITALS, INC. et al. v. FELDER et al.

       For the following reasons, both of the captioned cases are REMANDED to the
trial court for preparation and transmission of the complete trial court record
necessary for consideration of these appeals.
       The captioned cases are related interlocutory appeals in which Houston
Hospitals, Inc. and Houston Healthcare Systems, Inc. d/b/a Perry Hospital (the
Hospital) appeal from the denial of their motions for summary judgment. By order of
this Court, both cases were assigned to the same division as companion cases. Both
cases arise from the same or similar alleged wrongful or negligent medical services
rendered by a Hospital employee (a radiology technician) who allegedly forged
reports on mammograms provided for numerous Hospital patients.
       In Case No. A17A0576 (docketed on November 3, 2016), the Hospital appeals
from the denial of fourteen motions for summary judgment filed in fourteen separate
suits, each suit brought by a Hospital patient who received a forged mammogram
report. The Appellees in Case No. A17A0576 are fourteen Hospital patients who
sued the Hospital – Daisy Bowen, Georgia Carter, Etherene Fendley, Rosa Harris,
Dorothy Hullett, Evelyn Hunt, Mary Jackson, Anne Metz, Vivian Pennington, Annie
Ross, Jennifer Scott, Diana Simpson, Nancy Simpson, and Ann Tippy. In Case No.
A17A0778 (docketed on December 5, 2016), the Hospital appeals from the denial of
three motions for summary judgment filed in three separate suits, each suit brought
by a Hospital patient who received a forged mammogram report. The Appellees in
Case No. A17A0778 are three Hospital patients who sued the Hospital – Pamela
Felder (as next of kin and representative of the estate of Velma Riley), Michelle
Soley, and Patricia Orens Bowers.
       The same appellate counsel represents the Hospital in both of the captioned
cases. The Hospital’s counsel filed a notice of appeal in Case No. A17A0576 listing
all fourteen pending suits, and a notice of appeal in Case No. A17A0778 listing all
three pending suits. Both notices of appeal directed the clerk of the trial court to omit
nothing from the trial court record transmitted on appeal. However, the appellate
records transmitted to this Court showed the following: (1) In Case No. A17A0576
the trial court record was transmitted in only one of the 14 suits on appeal – the
Bowen suit; and (2) In Case No. A17A0778 the trial court record in only one of the
three suits was transmitted to this Court – the Felder suit. The Hospital’s counsel
represented to this Court by brief on December 21, 2016 that the Clerk of the trial
court (the Bibb County Superior Court) is preparing records in the other suits. Since
that time, this Court has received a supplemental record in Case No. A17A0778
transmitting the trial court record in the Soley suit. The trial court record in thirteen
suits in Case No. A17A0576 and one suit in Case No. A17A0778 have still not been
transmitted to this Court.
       Because it appears that portions of the trial court record necessary for
consideration of these appeals have not been prepared or transmitted to this Court,
these cases were prematurely transmitted and docketed in this Court. Under the
Georgia Constitution, this Court is required to “dispose of every case at the term for
which it is entered on the court’s docket for hearing or at the next term.” Ga. Const.
of 1983 Art. VI, Sec. IX, Par. II. Records must be timely prepared and transmitted
to enable this Court to meet its constitutional deadline. Accordingly, it is ordered that
Case Nos. A17A0576 and A17A0778 be REMANDED to the trial court for
preparation of the necessary record in all of the separate suits from which appeal was
taken. Upon preparation of the necessary record, the Clerk of the Bibb County
Superior Court shall transmit the entire record in both appeals for re-docketing.




                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/13/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.